Sjsawjeii, Judge,
delivered the opinion of the Court:
The term, book account, is unknown in the law, and in common parlance, it may mean money, goods, labour and whatever may be brought into account. The charge is therefore, too indefinite, cither to support the indictment upon the act of Assembly or at common law. Had the indictment charged the forging of an acquittance for goods, this would certainly have been proper evidence to be left to a jury. But as the indictment is substantially defective, there can be no judgment for the State, and it must therefore, stand arrested.